                          Case 21-12609-AJC      Doc 34    Filed 07/15/21     Page 1 of 3




          ORDERED in the Southern District of Florida on July 14, 2021.




                                                              A. Jay Cristol, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________




                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                            www.flsb.uscourts.gov


          In re:

          Performance Insurance Company SPC                                 Chapter 15

                Debtor in a Foreign Proceeding.                             Case No.: 21-12609-AJC
          _________________________________/

                    ORDER ON MOTION OF FOREIGN REPRESENTATIVES TO COMPEL
                   TURNOVER OF FUNDS HELD AT KEYBANK NATIONAL ASSOCIATION

                   This matter came on for hearing on July 14, 2021 (the “Hearing”), upon the Motion to

          Compel Turnover of Funds Held at KeyBank National Association (the “Motion”) [DE 23] filed

          by Kenneth Krys and Neil Dempsey (the “Foreign Representatives”), the foreign representatives

          of Performance Insurance Company SPC and its segregated portfolios1 (collectively, the



              1
                 The Debtor contains twelve segregated portfolios (i) Bottini Insurance SP; (ii) Gen 1
          Insurance Company SP; (iii) Goldenstar Holdings Company SP; (iv) Greystone Insurance SP; (v)
               Case 21-12609-AJC         Doc 34     Filed 07/15/21    Page 2 of 3




“Debtor”). The Motion seeks turnover of the funds held in a bank account in the name of the

Debtor’s segregated portfolio, Goldenstar Holdings Company SP, at KeyBank National

Association (“Key Bank”). The Court has considered the Motion, the Opposition to the Motion

(the “Opposition”) filed by Lexington Insurance Company, an affiliate of American International

Group, Inc. (together “AIG”) [DE 32], the record, and the arguments of counsel presented at the

Hearing including the resolution of the Opposition through the form of this Order. Accordingly,

it is

        ORDERED as follows:

        1.     The Motion is granted as set forth below.

        2.     KeyBank shall forthwith turnover all funds held in Goldenstar Holdings Company

SP’s accounts to the Foreign Representatives and transfer such funds to such account in the United

States as specified by the Foreign Representatives (the “New Account”) no later than five (5)

business days after being served with this Order.

        3.     The New Account shall be titled in such a manner that reflects or references that it

relates to Goldenstar Holdings Company SP and shall have signatories only of the Foreign

Representatives or those under their direct supervision.

        4.     The Foreign Representatives shall provide notice to the Court of KeyBank’s

compliance with this Order and the opening of the New Account when achieved.

        5.     As acknowledged and agreed by the Foreign Representatives with consent of AIG,

the New Account is deemed to be one of the “Consent Order Accounts” as defined in the Order

Granting Recognition of Foreign Main Proceeding Pursuant to §§ 1515 and 1517 of the



Hudson York Insurance Company SP; (vi) Omega Insurance Company SP; (vii) Performance 5
SP; (viii) Prewett Insurance Company SP; (ix) Smart Insure SP; (x) SSS Insurance SP; (xi)
Sustainable Insurance Company SP; and (xii) Triangle RGK SP.


                                                2
                Case 21-12609-AJC        Doc 34      Filed 07/15/21    Page 3 of 3




Bankruptcy Code and Granting Related Relief (the “Recognition Order”) [DE 17]. Accordingly,

the New Account is subject to the restrictions and protections for Consent Order Accounts as set

forth in the Kentucky Consent Orders (as defined in the Recognition Order) and the Recognition

Order, including, without limitation, Paragraph 17.A. of the Recognition Order.

       6.       For avoidance of doubt, (a) this relief is without prejudice to AIG raising the

arguments and positions described in its Opposition or any further arguments and positions at law,

in equity or otherwise regarding the New Account, (b) the relief granted in this Order is without

prejudice to any arguments and positions that the Foreign Representatives have at law, in equity,

or otherwise regarding the New Account, and (c) any rights, vel non, that any person or entity had

with respect to the funds on deposit at KeyBank shall apply with equal force, dignity, and priority

to the New Account.

                                               ###
Submitted by:
Juan J. Mendoza, Esq.
SEQUOR LAW, P.A.
1001 Brickell Bay Drive, 9th Floor
Miami, Florida 33131
Telephone: 305-372-8282
Facsimile: 305-372-8202
E-Mail: jmendoza@sequorlaw.com
(Juan J. Mendoza shall serve a copy of this Order on all interested parties entitled to service and
file a certificate of service thereafter)




                                                 3
